                     Case 14-42324 Doc 62 Filed 10/07/19              Entered 10/07/19 08:36:09   Desc Main Document    Page 1 of 3
     Fill in this information to identify the case:


     Debtor 1              ANGELA PEARL MASON


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for   Eastern District of Texas
     the:                                                                           (State)
     Case Number:     14-42324-R




Form 4100N
Notice of Final Cure Payment                                                                                                                     10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in
the claim below has been paid in full and the debtor(s) have completed all payments under the plan.


 Part 1:             Mortgage Information

                                                                                                                  Court claim no. (if known):
 Name of creditor:                U.S. BANK NATIONAL ASSOCIATION, AS                                              3

 Last 4 digits of any number you use to identify the debtor's account                         4    8    6     3

 Property Address:                         1753 Prescott Dr.
                                           Flower Mound, TX 75028




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:                                                                                     Amount
 .




 a. Allowed prepetition arrearage :                                                                                             (a)       $     91.91

     b. Prepetition arrearage paid by the trustee :                                                                        (b)        $        103.06

     c. Amount of postpetition fees , expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):                  (c)     $            120.00

     d. Amount of postpetition fees , expenses, and charges recoverable under Bankruptcy Rule 3002.1(c) and (d)                       $            -0-
        paid by the trustee:
     e. Allowed postpetition arrearage :                                                                                 (e)     $            5,494.30
 f.       Postpetition arrearage paid by the trustee :                                                                   + (f)        $       5,494.30

 g. Total. Add lines b, d, and f.                                                                                        (g)     $            5,597.36



 Part 3:             Postpetition Mortgage Payment

 Check one

 ¨ Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                         $
         The next postpetition payment is due on               /       /
                                                            MM / DD / YYYY

 ý Mortgage is paid directly by the debtor(s).


Form 4100N                                                   Notice of Final Cure Payment                                                         page 1
               Case 14-42324    Doc 62   Filed 10/07/19   Entered 10/07/19 08:36:09    Desc Main Document            Page 2 of 3




Debtor 1     ANGELA PEARL MASON                                                   Case number   (if known)   14-42324-R
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)


 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within
 21 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full
 the amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees,
 costs, and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all
 postpetition payments as of the date of the response. Failure to file and serve the statement may subject the creditor to
 further action of the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Carey D. Ebert, Chapter 13 Trustee
                    Signature
                                                                                      Date   10/07/2019


 Trustee            Carey D. Ebert, Chapter 13 Trustee

 Address            P. O. BOX 941166
                    PLANO, TX 75094-1166



 Contact phone      (000) 000-0000                                   Email




Form 4100N                                          Notice of Final Cure Payment                                                   page 2
               Case 14-42324   Doc 62   Filed 10/07/19   Entered 10/07/19 08:36:09    Desc Main Document              Page 3 of 3




Debtor 1     ANGELA PEARL MASON                                                    Case number   (if known)   14-42324-R
             Name




History Of Payments
Part 2 - B
Claim ID Name                           Creditor Type                 Date         Check #   Posting Description                    Amount
20       WELLS FARGO BANK, N.A.         Mortgage Arrearage            06/23/2017   2163103   Principal Paid To Creditor (Southside) 10.06
20       WELLS FARGO BANK, N.A.         Mortgage Arrearage            06/23/2017   2163103   Interest Paid To Creditor (Southside)     6.67
20       WELLS FARGO BANK, N.A.         Mortgage Arrearage            01/25/2019   2192276   Principal Paid To Creditor (Southside) 12.87
20       WELLS FARGO BANK, N.A.         Mortgage Arrearage            01/25/2019   2192276   Interest Paid To Creditor (Southside)     3.80
20       WELLS FARGO BANK, N.A.         Mortgage Arrearage            05/31/2019   2198666   Principal Paid To Creditor (Southside) 68.98
20       WELLS FARGO BANK, N.A.         Mortgage Arrearage            05/31/2019   2198666   Interest Paid To Creditor (Southside)     0.68
25       WELLS FARGO BANK, N.A.         Mortgage Arrearage            04/21/2017   2159873   Principal Paid To Creditor (Southside) 241.16
25       WELLS FARGO BANK, N.A.         Mortgage Arrearage            05/26/2017   2161569   Principal Paid To Creditor (Southside) 249.06
25       WELLS FARGO BANK, N.A.         Mortgage Arrearage            06/23/2017   2163103   Principal Paid To Creditor (Southside) 149.42
25       WELLS FARGO BANK, N.A.         Mortgage Arrearage            10/26/2018   2187724   Principal Paid To Creditor (Southside) 107.59
25       WELLS FARGO BANK, N.A.         Mortgage Arrearage            11/16/2018   2189060   Principal Paid To Creditor (Southside) 149.42
25       WELLS FARGO BANK, N.A.         Mortgage Arrearage            12/21/2018   2190669   Principal Paid To Creditor (Southside) 298.83
25       WELLS FARGO BANK, N.A.         Mortgage Arrearage            01/25/2019   2192276   Principal Paid To Creditor (Southside) 249.02
25       WELLS FARGO BANK, N.A.         Mortgage Arrearage            02/22/2019   2193765   Principal Paid To Creditor (Southside) 149.41
25       WELLS FARGO BANK, N.A.         Mortgage Arrearage            03/22/2019   2195315   Principal Paid To Creditor (Southside) 199.20
25       WELLS FARGO BANK, N.A.         Mortgage Arrearage            04/26/2019   2196983   Principal Paid To Creditor (Southside) 249.00
25       WELLS FARGO BANK, N.A.         Mortgage Arrearage            05/31/2019   2198666   Principal Paid To Creditor (Southside)3,452.19
                                                                                                   Total for Part 2 - B:           5,597.36




Form 4100N                                         Notice of Final Cure Payment                                                     page 3
